DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Claims 1-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected thermosetting resins I and II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/27/2020
Applicant’s election without traverse of ester compound (claims 16-20) in the reply filed on 10/27/2020 is acknowledged.
Applicant election of the following formula:

    PNG
    media_image1.png
    184
    362
    media_image1.png
    Greyscale

where:
R11 is H;
R12 is an alkyl group having 1 to 4 carbon atoms;
R13 is CH3; and n4 is 2  
Is acknowledged. .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 -18 are rejected under 35 U.S.C. 103 as being unpatentable over Ganapathiappan et al (US 20120140008).

Ganapathiappan teaches a product of reaction of such monomers as styrene, butyl acrylate, methacrylonitrile, methacryloyloxyethylacetoacetate, methacrylic acid and ethylene glycol dimethacrylate (see Example 1).
Some of monomers above can be removed (see Examples 2-4 and Claims 1 and 15).

In turn, Applicant teaches that claimed compound is a product of the following reaction:


    PNG
    media_image2.png
    369
    429
    media_image2.png
    Greyscale

Where R9 is an alkyl group;  
R10 is an alkylene group;
 R11 is H or a methyl group;  
R12 is an alkyl group;
R13 is H or a methyl group;  
n3 is 0 or 1;  and n4 is 1 or 2.
Thus, compound (3) is a reaction product of methacryloyloxyethylacetoacetate (i.e. Ethylene glycol monoacetoacetate monomethacrylate) and alkyl meth(acrylate).

Note that Ganapathiappan fails to teach the reaction of only two components above in one Example.

However, a  genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) See also MPEP 2131.02.

Therefore, it would have been obvious to a person of ordinary skills in the art to use Ganapathiappan’s reagents to form the claiming unsaturated group-containing compound, since they clearly named in the reference.

Regarding claim 17, Ganapathiappan teaches t-butyl methacrylate (see 0039). Note that Applicant discloses the same reagent (see 0075 of printed publication of instant Application).

In reference to claim 18, Ganapathiappan discloses a polymer, which can include the monomers above (see claim 10).

Allowable Subject Matter

4.      Claims 19 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Search for prior art does not reveal any references, covering a subject matter of claims 19 and 20.

The closest prior art found is represented by Ganapathiappan et al (US 20120140008).
Ganapathiappan teaches a product of reaction of such monomers as styrene, butyl acrylate, methacrylonitrile, methacryloyloxyethylacetoacetate, methacrylic acid and ethylene glycol dimethacrylate (see Example 1).
However, the reference fails to teach hydroxyl group-containing unsaturated monomer and corresponding polymer.



5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765